 

Exhibit 10.1

 

 

WABASH NATIONAL CORPORATION

EXECUTIVE SEVERANCE PLAN

 

1.          Establishment; Purpose.

 

(a)         Establishment. Wabash National Corporation (the “Company”) hereby
establishes the Wabash National Corporation Executive Severance Plan, as set
forth in this document, effective as of January 1, 2016 (the “Effective Date”).

 

(b)         Purpose. The Plan is designed to provide financial protection in the
event of unexpected job loss to certain officers and key employees of the
Company and its Affiliates who are expected to make substantial contributions to
the success of the Company.

 

2.          Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:

 

“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.

 

“Affiliate” means any entity controlled by, controlling, or under common control
with, the Company.

 

“Annual Base Salary” means the Participant’s annual rate of base salary in
effect as of the Date of Termination.

 

“Benefit Continuation Period” means, with respect to each Participant, the
number of months set forth on Exhibit A as the Benefit Continuation Period for
the Participant’s tier level (Tier I, Tier II or Tier III, as applicable).

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall have the meaning given to such term in the Participant’s
employment agreement with the Company or an Affiliate, or if there is no such
employment agreement that defines such term, “Cause” means: (a) the willful and
continued failure of the Participant to perform the Participant’s principal
duties (other than any such failure resulting from vacation, leave of absence,
or incapacity due to injury, accident, illness, or physical or mental capacity)
as reasonably determined by the Committee in good faith after the Participant
has been given written, dated notice by the Committee specifying in reasonable
detail the Participant’s failure to perform and specifying a reasonable period
of time, but in any event not less than twenty (20) business days, to correct
the problems set forth in the notice; (b) the conviction of the Participant of,
or a plea of guilty or nolo contendere by the Participant to, any misdemeanor
involving moral turpitude or dishonesty or any felony; (c) illegal conduct or
gross misconduct by the Participant which results in material and demonstrable
damage to the business or reputation of the Company or an Affiliate; (d) gross
negligence of the Participant resulting in material economic harm to the Company
or an Affiliate; (e) the Participant’s material violation of the Company’s Code
of Business Conduct and Ethics (or Code of Business Conduct and Ethics for the
Chief Executive Officer and Senior Financial Officers, as applicable), or a
similar policy of the Company and its Affiliates; or (f) a breach by the
Participant of the provisions of Section 7 of the Plan. No act or omission on
the part of a Participant shall be considered “willful” unless it is done by the
Participant in bad faith or without reasonable belief that the Participant’s
action was in the best interests of the Company.  Any act or omission based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel of the Company shall be conclusively deemed to be done by
the Participant in good faith and in the best interests of the Company.

 

 1 

 

 

“COBRA” means Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board.

 

“Date of Termination” means the date of the Participant’s death, the date on
which the termination of the Participant’s employment by the Company for any
reason (whether as a result of Disability or with or without Cause) is
effective, or the date on which the termination of the Participant’s employment
by the Participant for any reason is effective.

 

“Disability” means (a) that the Participant has been unable, by reason of
illness or injury and with or without a reasonable accommodation, to perform his
or her normal duties on behalf of the Company and its Affiliates for a period of
180 days, whether or not consecutive, within the preceding 360-day period; or
(b) a condition whereby the Participant is eligible to receive disability
benefits for permanent and total disability under any long-term disability plan
of the Company or an Affiliate.

 

“Eligible Employee” means an individual who is described as such in Section 3(a)
hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Notice of Termination” means a written notice which (a) indicates the specific
termination provision in this Plan relied upon, (b) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated, and (c) if the Date of Termination is other than the date of receipt
of such notice, specifies the Date of Termination (which date shall be not more
than 60 calendar days after the giving of such notice).

 

“Other Benefits” has the meaning given to that term in Section 4(a)(ii) hereof.

 

“Participant” means an Eligible Employee who meets the eligibility requirements
and other conditions of Section 3 hereof, until such time as the Eligible
Employee’s participation ceases in accordance with Section 3(c) hereof. Each
Participant shall be either a “Tier I Participant,” a “Tier II Participant” or a
“Tier III Participant,” as designated by the Committee.

 

 2 

 

 

“Participation Agreement” means an agreement between the Company and each
Eligible Employee that must be executed as a condition of the Eligible
Employee’s participation in this Plan, in the form attached as Exhibit B.

 

“Plan” means this Wabash National Corporation Executive Severance Plan, as set
forth herein and as amended from time to time.

 

“Release” has the meaning given to that term in Section 5 hereof.

 

“Severance Multiple” means, with respect to each Participant, the number set
forth on Exhibit A as the Severance Multiple for the Participant’s tier level
(Tier I, Tier II or Tier III, as applicable).

 

“Target AIP” means the amount of cash compensation that would be payable to the
Participant under the Company’s annual incentive plan for the fiscal year during
which the Date of Termination occurs, computed assuming that the “target” level
of performance has been achieved.

 

“Tier I Participant” means a Participant designated as such by the Committee.

 

“Tier II Participant” means a Participant designated as such by the Committee.

 

“Tier III Participant” means a Participant designated as such by the Committee.

 

3.          Eligibility; Term of Plan.

 

(a)        Eligible Employees. Eligibility to participate in the Plan shall be
limited to those officers and key employees of the Company and its Affiliates
who are designated as such by the Committee. When designating Eligible
Employees, the Committee shall specify whether each Eligible Employee is
eligible to participate in the Plan as a Tier I Participant, Tier II Participant
or a Tier III Participant. In lieu of expressly designating Eligible Employees
for Plan participation, the Committee may establish eligibility criteria
providing for the participation, and/or tier level, of one or more Eligible
Employees who satisfy such criteria.

 

(b)        Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver a Participation Agreement to the Company
within 30 days after the date such individual is designated by the Committee as
an Eligible Employee.

 

 3 

 

 

(c)          Duration of Participation. An Eligible Employee participating in
this Plan shall cease to be a Participant in this Plan if: (i) the Eligible
Employee ceases to be employed by the Company or an Affiliate, unless such
Eligible Employee is then entitled to a severance benefit as provided in Section
4(b) of this Plan and/or Accrued Benefits or Other Benefits as provided in
Section 4(c) of this Plan; or (ii) the Committee removes the Eligible Employee
as a Participant in accordance with Section 16 hereof. Notwithstanding anything
herein to the contrary, a Participant who is entitled to a severance benefit as
provided in Section 4(b) of this Plan and/or Accrued Benefits or Other Benefits
as provided in Section 4(c) of this Plan shall remain a Participant in this Plan
until the amounts and benefits payable under this Plan have been paid or
provided to the Participant in full. Any severance benefits to be provided to a
Participant under this Plan are subject to all of the terms and conditions of
the Plan, including Sections 5 and 7 hereof, and the terms and conditions of
Sections 5 and 7 hereof shall survive, for the periods set forth therein, the
termination of a Participant’s employment and participation in this Plan.

 

(d)          No Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing in the Plan will
limit or affect in any manner the right of the Company or an Affiliate to
terminate the employment or adjust the compensation of a Participant at any time
and for any reason (with or without Cause).

 

(e)          Term of Plan. This Plan shall be effective for a period commencing
on the Effective Date and ending on December 31, 2018. The term of this Plan
shall be automatically extended for an additional 12-month period on January 1,
2019 and each subsequent 12-month period, unless the Company provides written
notice to the Participants not less than six months before such date that the
Company is electing not to extend the term of the Plan. References herein to the
term of this Plan shall include the initial term and any additional period for
which this Plan is extended or renewed.

 

4.           Severance Benefits.

 

(a)          Any Termination of Employment. If a Participant’s employment with
the Company and its Affiliates is terminated for any reason or no reason, then:

 

(i)          Accrued Benefits. The Company shall pay, or cause to be paid, to
the Participant the sum of: (A) the Participant’s Annual Base Salary earned
through the Date of Termination, to the extent not previously paid; (B) the
amount of any annual incentive that has been earned by the Participant for a
completed fiscal year preceding the Date of Termination in accordance with the
terms and conditions of the Company’s annual incentive plan (including, but not
limited to, the Participant’s satisfaction of any required period of continued
employment following the end of such fiscal year), but that has not yet been
paid to the Participant; and (C) any accrued vacation pay, to the extent not
previously paid (the sum of the amounts described in clauses (A), (B) and (C)
shall be referred to as the “Accrued Benefits”). The Accrued Benefits shall be
paid in a single lump sum within 30 calendar days after the Date of Termination.

 

(ii)         Other Benefits. To the extent not theretofore paid or provided, and
subject to Section 8(b) hereof, the Company shall pay or provide, or cause to be
paid or provided, to the Participant (or his or her estate) any other amounts or
benefits required to be paid or provided or which the Participant is eligible to
receive under any plan, program, policy, practice, contract or agreement of the
Company, including any benefits to which the Participant is entitled under COBRA
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”) in accordance with the terms and normal procedures of each such plan,
program, policy or practice or contract or agreement, based on accrued and
vested benefits through the Date of Termination.

 

 4 

 

 

(b)         Termination Without Cause. Subject to compliance with Sections 5 and
7 hereof, if the Company (and any Affiliate) terminates the employment of a
Participant without Cause and not as a result of the Participant’s Disability or
death, the Participant shall be entitled to the compensation and benefits set
forth in this Section 4(b):

 

(i)          Severance Pay. Subject to Section 5 hereof, the Company shall pay
to the Participant an amount determined as follows:

 

(A)         Tier I and Tier II Participants. If the Participant is a Tier I
Participant or a Tier II Participant, the Company shall pay to the Participant
an amount equal to the product of (A) the Participant’s Severance Multiple,
multiplied by (B) the sum of the Participant’s Annual Base Salary and Target
AIP; or

 

(B)         Tier III Participants. If the Participant is a Tier III Participant,
the Company shall pay to the Participant an amount equal to the product of (A)
the Participant’s Severance Multiple, multiplied by (B) the Participant’s Annual
Base Salary.

 

Any severance payable pursuant to this Section 4(b)(i) shall be paid in
substantially equal installments in accordance with the Company’s normal payroll
procedures over the Participant’s Benefit Continuation Period, with the first
installment commencing on the first payroll date to occur on or immediately
after the date the Release becomes effective and irrevocable in accordance with
its terms. The first such installment shall include all amounts accrued after
the Date of Termination to the date of such installment and the remaining
installments shall be payable as otherwise scheduled assuming that payments had
begun on the first regular payroll date after the Date of Termination.

 

(ii)         Pro-Rated Annual Incentive. Subject to Section 5 hereof, the
Participant shall be eligible to receive a lump sum payment equal to the annual
cash incentive, if any, that would have been payable under the Company’s annual
incentive plan for the fiscal year during which the Date of Termination occurs,
determined as if the Participant had remained employed for the entire fiscal
year (and for any additional period of time necessary to be eligible to receive
an annual cash incentive for such fiscal year) and based on actual performance
during the entire fiscal year and without regard to any discretionary
adjustments that have the effect of reducing the amount of the annual incentive
(other than discretionary adjustments applicable to all similarly-situated
employees who did not terminate employment), pro-rated for the portion of the
fiscal year through and including the Date of Termination (the “Pro-Rated Annual
Incentive”). The Pro-Rated Annual Incentive shall be paid to the Participant at
the same time that payments are made to other participants in the Company’s
annual incentive plan for the fiscal year during which the Date of Termination
occurs and shall be in lieu of any annual incentive that the Participant
otherwise would have been entitled to receive for that fiscal year.

 

 5 

 

 

(iii)        Prior Year Annual Incentive. Subject to Section 5 hereof, if the
Participant’s Date of Termination occurs prior to the payment of annual cash
incentives under the Company’s annual incentive plan for the fiscal year that
was completed immediately prior to the Participant’s Date of Termination, the
Company shall pay to the Participant the amount of any unpaid annual cash
incentive that would have been earned by the Participant for such completed
fiscal year had his or her employment continued through the date that annual
cash incentives are paid to continuing employees for such fiscal year, but only
to the extent that such amount is not included in the Accrued Benefits payable
to the Participant pursuant to Section 4(a)(i) hereof (the “Prior Year Annual
Incentive”). The Prior Year Annual Incentive, if any, shall be paid to the
Participant at the same time that payments are made to other participants in the
Company’s annual incentive plan for the fiscal year completed immediately prior
to the Date of Termination and shall be in lieu of any annual incentive that the
Participant otherwise would have been entitled to receive for that fiscal year.

 

(iv)        Health Care Coverage. Subject to Section 5 hereof, and further
subject to the Participant’s timely election of continued medical, dental and
vision care coverage under COBRA and the Participant’s continued copayment of
premiums associated with such coverage, the Company shall reimburse the
Participant, on a monthly basis, for (or pay on the Participant’s behalf) the
portion of the costs of continued medical, dental and vision benefits for the
Participant and the Participant’s covered dependents equal to the amount that
the Company was paying immediately prior to the Participant’s Date of
Termination, with such reimbursement or payment to continue for the Benefit
Continuation Period; provided that the Participant is eligible and remains
eligible for COBRA coverage and further provided that the Company’s
reimbursement or payment of costs hereunder shall cease if the Participant
becomes eligible for medical, dental or vision coverage under a plan maintained
by a subsequent employer or an employer of the Participant’s spouse. Any period
of welfare benefit continuation under COBRA shall begin on the Date of
Termination and shall run concurrently with the Benefit Continuation Period.
During the Benefit Continuation Period, an amount equal to the portion of the
premium paid by the Company for such coverage will be included in the
Participant’s income for tax purposes to the extent required by applicable law,
and the Company may withhold taxes from the Participant’s other compensation for
this purpose.

 

(v)         Outplacement. Subject to Section 5 hereof, the Company shall, at its
sole expense as incurred, provide the Participant with outplacement services
from a recognized outplacement service provider selected by the Company,
provided that (A) the cost to the Company shall be up to, but not exceed
$30,000, and (B) in no event shall the outplacement services be provided after
the end of the Benefit Continuation Period.

 

(vi)         Equity Awards. Each outstanding equity award of the Company granted
to the Participant shall be treated as provided in the applicable Company equity
plan and award agreement.

 

(c)          Other Terminations. If a Participant’s employment is terminated by
the Company (and any Affiliate) for Cause, for Disability or as a result of the
Participant’s death, or if the Participant voluntarily terminates his or her
employment for any reason, then the Company shall pay or provide to the
Participant the Accrued Benefits, payable in accordance with Section 4(a)(i) of
this Plan, and the Other Benefits, and no further amounts shall be payable to
the Participant under this Section 4 after the Date of Termination.

 

 6 

 

 

(d)          Notice of Termination. Any termination of a Participant’s
employment by the Company and its Affiliates for Cause shall be communicated by
Notice of Termination to the Participant in accordance with Section 15. Any
failure by the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Company hereunder or preclude the Company from asserting such fact or
circumstance in enforcing the Company’s rights hereunder.

 

(e)          Resignation from All Positions. Notwithstanding any other provision
of this Plan, upon the termination of a Participant’s employment for any reason,
unless otherwise requested by the Company, the Participant shall immediately
resign from all positions (including directorships) that he or she holds or has
ever held with the Company and its Affiliates. By executing the Participation
Agreement, each Participant agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but he or she shall be
treated for all purposes as having so resigned upon termination of his or her
employment, regardless of when or whether he or she executes any such
documentation.

 

5.           Release. Notwithstanding anything contained herein to the contrary,
the Company shall not be obligated to make any severance payment under Section
4(b) hereof unless: (a) the Participant or the Participant’s legal
representative first executes within fifty (50) calendar days after the Date of
Termination a release of claims agreement in the form attached hereto as Exhibit
C, with such changes as the Company may determine to be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with
applicable law (the “Release”), (b) the Participant does not revoke the Release,
and (c) the Release becomes effective and irrevocable in accordance with its
terms.

 

6.           No Mitigation. In no event shall a Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of this Plan and such
amounts shall not be reduced whether or not the Participant obtains other
employment.

 

7.           Restrictive Covenants.

 

(a)          Confidentiality. Each Participant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliates, and their
respective businesses, which shall have been obtained by the Participant during
the Participant’s employment by the Company or any of its Affiliates and which
shall not be or become public knowledge (other than by acts by the Participant
or representatives of the Participant in violation of this Plan). After a
Participant’s Date of Termination, the Participant shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. Any breach of this
Section 7(a) shall result in the Participant’s forfeiture of any amounts due to
the Participant under this Plan and the obligation to repay all amounts of
severance previously paid to the Participant under this Plan. Further, this Plan
shall in no way supersede any obligation that a Participant may have under any
employment agreement, confidentiality agreement, non-disclosure agreement, any
other written agreement with the Company or any of its Affiliates, or any
related Company policy or policy of any of its Affiliates.

 

 7 

 

 

(b)          Non-Competition. Each Participant agrees that, at all times during
the Participant’s employment with the Company and its Affiliates and thereafter
during the applicable Benefit Continuation Period, for whatever reason, he or
she may not directly or indirectly, individually or as an officer, director,
executive, shareholder (except if he or she is a shareholder of less than 1% of
a publicly traded security), consultant, contractor, partner, joint venturer,
agent, equity owner, or in any capacity whatsoever, engage in or promote any
Competitive Business. For purposes of this Plan, a “Competitive Business” means
any business or entity that, in the Restricted Area, is engaged in, or plans to
engage in, the development, manufacture, distribution, marketing, sale, leasing,
licensing, servicing or provision of a product, process, system or service that
is similar to or competitive with any product, process, system or service which,
at any time during the one-year period ending on the Participant’s Date of
Termination, the Company or an Affiliate had developed, manufactured,
distributed, marketed, sold, leased, licensed, serviced or provided (or had
plans to develop, manufacture, distribute, market, sell, lease, license, service
or provide). For purposes of this Plan, the “Restricted Area” means any
geographic area in which the Company or an Affiliate does business or plans to
do business while the Participant is employed by the Company or an Affiliate,
including but not limited to the United States, Canada, Mexico and the United
Kingdom..

 

(c)          Non-Solicitation and Non-Interference with Customers. During his or
her employment with the Company and its Affiliates and thereafter during the
Benefit Continuation Period, each Participant agrees that he or she may not
directly or indirectly solicit (other than on behalf of the Company and its
Affiliates) business or contracts for any products or services of the type
provided, developed or under development by the Company or an Affiliate during
the Participant’s employment by the Company or an Affiliate, from or with (i)
any person or entity which was a customer of the Company or an Affiliate for
such products or services as of, or within one year prior to the Participant’s
Date of Termination; or (ii) any prospective customer which the Company or an
Affiliate was soliciting as of, or within one year prior to the Participant’s
Date of Termination. Additionally, during the Benefit Continuation Period, a
Participant may not directly or indirectly contract with any such customer or
prospective customer for any product or service of the type provided, developed
or which was under development by the Company or an Affiliate during the
Participant’s employment with the Company or an Affiliate. Further, a
Participant may not during the Benefit Continuation Period knowingly interfere
or attempt to interfere with any transaction, agreement or business relationship
in which the Company or an Affiliate was involved during the Participant’s
employment with the Company or an Affiliate.

 

(d)          Non-Solicitation of Employees and Contractors. During his or her
employment with the Company and its Affiliates and thereafter during the Benefit
Continuation Period, each Participant agrees that he or she may not knowingly
solicit any person employed by the Company or an Affiliate, or who within 180
days of the Participant’s Date of Termination had been so employed by the
Company or an Affiliate, to leave such employment. Further, during the Benefit
Continuation Period, a Participant will not knowingly solicit any contractor of
the Company or an Affiliate to terminate or reduce the contractor’s business
with the Company or an Affiliate.

 

 8 

 

 

(e)          Non-Disparagement. A Participant shall not disparage the Company or
any of its Affiliates or their respective directors, officers, employees,
agents, shareholders, successors and assigns (both individually and in their
official capacities with the Company and its Affiliates) or any of their goods,
services, employees, customers, business relationships, reputation or financial
condition. The Company agrees that, following the Date of Termination, it will
instruct its executive officers not to disparage a Participant or the
Participant’s business relationships or reputation. For purposes of this Plan,
to “disparage” means to make statements, whether oral or written, whether direct
or indirect, whether true or false and whether acting alone or through any other
person, that cast the subject of the statement in a critical or unfavorable
light or that otherwise cause damage to, or intend to embarrass, the subject of
the statement. Nothing in the foregoing will preclude either party from
providing truthful disclosures as required by applicable law or legal process.

 

(f)          Return of Property. At a Participant’s Date of Termination, or at
any time upon the Company’s request, the Participant shall deliver to the
Company the original and all copies of all documents, records and property of
any nature whatsoever which are in the Participant’s possession or control and
which are the property of the Company and its Affiliates or which relate to the
business activities, facilities or customers of the Company and its Affiliates,
including any records, documents or property created by the Participant in said
capacity. Further, each Participant agrees to attend an exit interview upon
termination of employment to ensure compliance with the terms of this Plan.

 

(g)          Cooperation. During his or her employment with the Company and its
Affiliates and thereafter, each Participant shall cooperate with the Company and
its Affiliates, without additional consideration, in any internal investigation
or administrative, regulatory, or judicial proceeding as reasonably requested by
the Company including, without limitation, the Participant’s being available to
the Company and its Affiliates upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information, and turning over to the Company all relevant
documents that are or may come into the Participant’s possession, all at times
and on schedules that are reasonably consistent with the Participant’s other
permitted activities and commitments, if the Participant is then employed by the
Company, and otherwise taking into account the Participant’s reasonable business
obligations.

 

(h)          Enforcement.

 

(i)          Scope of Restrictions. By signing a Participation Agreement, the
Participant acknowledges that the restrictions set forth in this Section 7 are
reasonable and necessary to protect the Company’s business and goodwill, and
that the Participant’s obligations under this Section 7 shall survive any
termination of employment. If a court of competent jurisdiction finds that any
term of this Section 7 is for any reason excessively broad in scope or duration,
such term shall be construed in a manner to enable it to be enforced to the
maximum extent possible. Further, the covenants in this Section 7 shall be
deemed to be a series of separate covenants and agreements, one for each and
every region of each state and political division worldwide. If, in any judicial
proceeding, a court of competent jurisdiction shall refuse to enforce any of the
separate covenants deemed included herein, then at the option of the Company,
wholly unenforceable covenants shall be deemed eliminated from the provision
hereof for the purpose of such proceeding to the extent necessary to permit the
remaining separate covenants to be enforced in such proceeding.

 

 9 

 

 

(ii)         Consideration. By signing a Participation Agreement, the
Participant acknowledges and agrees that the compensation and benefits provided
in this Plan constitute adequate and sufficient consideration for the covenants
made by the Participant in this Section 7. As further consideration for the
covenants made by the Participant in this Section 7, the Company has provided
and will provide the Participant certain proprietary and other confidential
information about the Company, including, but not limited to, business plans and
strategies, budgets and budgetary projections, income and earnings projections
and statements, cost analyses and assessments, and/or business assessments of
legal and regulatory issues.

 

(iii)        Remedies. The Participant recognizes and affirms that in the event
of the Participant’s breach of any provision of this Section 7, money damages
would be inadequate and the Company would have no adequate remedy at law.
Accordingly, by signing a Participation Agreement, the Participant agrees that
in the event of a breach or a threatened breach by the Participant of any of the
provisions of this Section 7, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may (A) apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security), (B) cease any
further payments or benefits under this Plan, and (C) require the Participant to
repay any severance benefits provided by the Company hereunder. In the event
that the Company institutes legal action to enforce this Section 7, the
Participant agrees that the Company shall be entitled to recover from the
Participant its costs of any action (including, if the Company prevails on at
least one material issue in such action, reasonable attorneys’ and expert fees
and expenses). Nothing in this Section 7(h) will be deemed to limit the
Company’s remedies at law or in equity for any breach by the Participant of any
of the provisions of this Section 7 that may be pursued or availed of by the
Company.

 

8.           Effect on Other Plans, Agreements and Benefits.

 

(a)          Relation to Other Benefits. Unless otherwise provided herein,
nothing in this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates for which the Participant may qualify, nor, except as
explicitly set forth in this Plan, shall anything herein limit or otherwise
affect such rights as a Participant may have under any other contract or
agreement with the Company or any of its Affiliates. Any economic or other
benefit to a Participant under this Plan will not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and its Affiliates (except to the extent provided otherwise in any
such plan with respect to Accrued Benefits).

 

 10 

 

 

(b)          Non-Duplication. Notwithstanding the foregoing provisions of this
Section 8, and except as specifically provided below, any severance payments or
benefits received by a Participant pursuant to this Plan shall be in lieu of any
general severance policy or other severance plan maintained by the Company or an
Affiliate (not including an equity award agreement, retirement or deferred
compensation plan or similar plan or agreement which may contain provisions
operative on a termination of the Participant's employment or which may
incidentally refer to accelerated vesting or accelerated payment upon a
termination of employment); provided, however, that if a Participant’s
employment with the Company and its Affiliates is terminated in circumstances
under which the Participant becomes entitled to severance payments or benefits
pursuant to the Wabash National Corporation Change in Control Severance Pay Plan
or its successor (the “Change in Control Plan”), then the Participant shall not
be entitled to any severance payments or benefits under this Plan as a result of
such termination of employment and, in lieu of, and not in duplication of, any
severance payments or benefits the Participant would otherwise to be entitled to
receive under this Plan, the Participant shall receive the severance payments or
benefits to which the Participant is entitled under the Change in Control Plan,
payable or provided under the terms, and subject to the conditions, of the
Change in Control Plan. Further, notwithstanding the foregoing provisions of
this Section 8, if a Participant’s employment with the Company and its
Affiliates is terminated in circumstances under which the Participant would
become entitled to severance payments or benefits both pursuant to this Plan and
pursuant to an employment agreement between such Participant and the Company or
an Affiliate (“Employment Agreement”), then the Participant shall receive
severance payments or benefits only under either the Plan or the Participant's
Employment Agreement, whichever of those two arrangements would provide the
Participant with the greater aggregate severance payments and benefits, payable
or provided under the terms, and subject to the conditions, of either the Plan
or the Participant's Employment Agreement, as applicable. Any severance payments
or benefits received by a Participant under the Plan pursuant to the immediately
preceding sentence shall be in lieu of, and not in duplication of, any severance
payments or benefits the Participant would otherwise be entitled to receive
under the Participant's Employment Agreement; and any severance payments or
benefits received by a Participant under the Participant's Employment Agreement
pursuant to the immediately preceding sentence shall be in lieu of, and not in
duplication of, any severance payments or benefits the Participant would
otherwise be entitled to receive under the Plan.

 

9.          Administration. The Committee shall have complete discretion to
interpret where necessary all provisions of the Plan (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Committee is
hereby granted the authority (a) to determine whether a particular employee is a
Participant; and (b) to determine if a person is entitled to benefits hereunder
and, if so, the amount and duration of such benefits. Any interpretation or
construction of, or determination or action by, the Committee with respect to
the Plan and its administration shall be final and binding upon any and all
parties and persons affected thereby, subject to the exclusive appeal procedure
set forth herein. To the extent permitted by law, the Committee may delegate to
one or more officers of the Company, subject to such terms as the Committee
shall determine, authority to administer all or any portion of the Plan, or the
authority to perform certain functions with respect to the Plan, including
administrative functions. In the event of such delegation, all references to the
Committee in this Plan (other than such references in the immediately preceding
sentence) shall be deemed references to such officers as it relates to those
aspects of the Plan that have been delegated.

 

 11 

 

 

10.         Claims for Benefits.

 

(a)          Filing a Claim. Any Participant or beneficiary who wishes to file a
claim for benefits under the Plan shall file his or her claim in writing with
the Committee.

 

(b)          Review of a Claim. The Committee shall, within 90 calendar days
after receipt of such written claim (unless special circumstances require an
extension of time, but in no event more than 180 calendar days after such
receipt), send a written notification to the Participant or beneficiary as to
its disposition. If the claim is wholly or partially denied, such written
notification shall (i) state the specific reason or reasons for the denial, (ii)
make specific reference to pertinent Plan provisions on which the denial is
based, (iii) provide a description of any additional material or information
necessary for the Participant or beneficiary to perfect the claim and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Participant or beneficiary may appeal the denial of
his or her claim, including, without limitation, a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following an adverse
determination on appeal.

 

(c)          Appeal of a Denied Claim. If a Participant or beneficiary wishes to
appeal the denial of his or her claim, he or she must request a review of such
denial by making application in writing to the Committee within 60 calendar days
after receipt of such denial. Such Participant or beneficiary (or his or her
duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, and submit in
writing issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 10(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.

 

(d)          Review of a Claim on Appeal. Within 60 calendar days after receipt
of a written appeal (unless the Committee determines that special circumstances,
such as the need to hold a hearing, require an extension of time, but in no
event more than 120 calendar days after such receipt), the Committee shall
notify the Participant or beneficiary of the final decision. The final decision
shall be in writing and shall include (i) specific reasons for the decision,
written in a manner calculated to be understood by the claimant, (ii) specific
references to the pertinent Plan provisions on which the decision is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents relevant to
the claim for benefits, and (iv) a statement describing the claimant’s right to
bring an action under Section 502(a) of ERISA.

 

 12 

 

 

11.         Participants Deemed to Accept Plan. By accepting any payment or
benefit under the Plan, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated his
or her acceptance and ratification of, and consent to, all of the terms and
conditions of the Plan and any action taken under the Plan by the Committee, the
Company or its Affiliates, in any case in accordance with the terms and
conditions of the Plan.

 

12.         Successors.

 

(a)          Company Successors. This Plan shall bind any successor of the
Company, its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place.

 

(b)          Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this Section
12(b), the Company shall have no liability or obligation to pay any amount so
attempted to be assigned, transferred or delegated.

 

13.         Unfunded Status. All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.

 

14.         Withholding. The Company and its Affiliates may withhold from any
amounts payable under this Plan all federal, state, city or other taxes as the
Company and its Affiliates are required to withhold pursuant to any law or
government regulation or ruling.

 

15.         Notices. Any notice provided for in this Plan shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to the Participant shall be sent to the address of the Participant most recently
provided to the Company. Notices to the Company should be sent to: Wabash
National Corporation, 1000 Sagamore Parkway South, Lafayette, Indiana 47905,
Attention: Senior Vice President, Human Resources. Notice and communications
shall be effective on the date of delivery if delivered by hand, on the first
business day following the date of dispatch if delivered utilizing overnight
courier, or three business days after having been mailed, if sent by first class
mail.

 

 13 

 

 

16.         Amendment. Except as otherwise provided herein, the Company
expressly reserves the right to amend the Plan in whole or in part, without
either the consent of or any prior notification to Participants, including
without limitation to remove individuals as Participants or to modify all or any
benefits under Section 4 hereof. Notwithstanding the foregoing, no amendment of
the Plan shall impair the rights of a Participant who previously has incurred a
termination of employment entitling the Participant to severance benefits under
this Plan unless such amendment is agreed to in a writing signed by the
Participant (or his or her legal representative) and the Company.

 

17.         Governing Law. This Plan shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Indiana,
without regard to conflicts of law principles.

 

18.         Severability. Whenever possible, each provision of this Plan shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any part of any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such part shall be ineffective to the extent of such invalidity,
illegality or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.

 

19.         Headings. Headings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

 

20.         Section 409A.

 

(a)          In General. Section 409A of the Code (“Section 409A”) imposes
payment restrictions on “nonqualified deferred compensation” (potentially
including payments owed to a Participant upon termination of employment).
Failure to comply with these restrictions could result in negative tax
consequences to a Participant, including immediate taxation, interest and a 20%
additional income tax. It is the Company’s intent that this Plan be exempt from
the application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Plan are
intended to be separate payments that qualify for the “short-term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the separation pay exceptions to
Section 409A to the maximum extent possible. To the extent that none of these
exceptions applies, and if a Participant is a “specified employee” within the
meaning of Section 409A, then notwithstanding any provision in this Plan to the
contrary and to the extent required to comply with Section 409A, all amounts
that would otherwise be paid or provided to such Participant during the first
six months following the Date of Termination shall instead be accumulated
through and paid or provided (without interest) on the first business day that
is more than six months after the Participant’s separation from service.

 

(b)          Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Plan providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its Affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

 

 14 

 

 

(c)          In-Kind Benefits and Reimbursements. To the extent that any taxable
in-kind benefit or reimbursement provided under this Plan is not exempt from the
requirements of Section 409A, then the following rules shall apply: (i) the
amount of any such in-kind benefit or reimbursement to which a Participant may
be entitled during a calendar year will not affect the amount to be provided in
any other calendar year, (ii) any such in-kind benefit or reimbursement shall
not be subject to liquidation or exchange for another benefit, and (iii) any
such reimbursement shall be paid no later than the last day of the calendar year
following the calendar year in which the reimbursable expense, if any, was
incurred.

 

(d)          Payment Dates. Whenever a payment under this Plan specifies a
payment period with reference to a number of days (e.g., “within 15 calendar
days after the Release described in Section 5 becomes effective and
irrevocable”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. In the event the payment period under
this Plan for any nonqualified deferred compensation commences in one calendar
year and ends in a second calendar year, the payments shall not be paid (or
installments commenced) until the later of the first payroll date of the second
calendar year, or the date that such Release becomes effective and irrevocable,
to the extent necessary to comply with Section 409A. For purposes of Section
409A, a Participant’s right to receive installment payments pursuant to this
Plan shall be treated as a right to receive a series of separate and distinct
payments.

 

(e)          Acceleration, etc. The payments and benefits provided under this
Plan may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under Section
409A upon a Participant. To the extent that the Company determines that any
payment under this Plan would be considered an impermissible acceleration or
deferral of payment of nonqualified deferred compensation in violation of
Section 409A, the Company will instead make such payment on the earliest date
that it may be made without violating Section 409A. Although the Company will
use its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A, the tax treatment of the benefits provided under this Plan
is not warranted or guaranteed. Neither the Company, its Affiliates nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by a Participant
(or any other individual claiming a benefit through the Participant) as a result
of this Plan.

 

* * * * *

 

 15 

 

 

EXHIBIT A

 

WABASH NATIONAL CORPORATION EXECUTIVE SEVERANCE PLAN

 

SEVERANCE MULTIPLES AND

BENEFIT CONTINUATION PERIODS

 

Tier Level   Severance Multiple   Benefit Continuation Period Tier I
Participants   2   24 months, commencing on the Date of Termination Tier II
Participants   1.5   18 months, commencing on the Date of Termination Tier III
Participants   1   12 months, commencing on the Date of Termination

 

 A-1 

 

 

EXHIBIT B

PARTICIPATION AGREEMENT

 

[Date]

 

Dear [Name]:

 

You have been selected to participate in the Wabash National Corporation
Executive Severance Plan (the “Plan”), subject to your execution and return of
this agreement (this “Participation Agreement”) to Wabash National Corporation
(the “Company”). The Plan has been adopted by the Company effective as of
January 1, 2016, and you are eligible to participate in the Plan as a Tier [I]
[II] [III] Participant, subject to the terms and conditions of the Plan and this
Participation Agreement.

 

By signing this Participation Agreement, you hereby acknowledge and agree as
follows: (a) that you have read the Plan, including, but not limited to, the
provisions contained in Section 7 of the Plan entitled “Restrictive Covenants”
(the “Restrictive Covenants”); (b) that the Restrictive Covenants are intended
to encourage conduct that protects the legitimate business interests of the
Company and its subsidiaries and affiliates; (c) that, as a condition to and in
consideration of receiving the benefits set forth in the Plan, you hereby agree
to be bound by and to comply with the terms and conditions of the Restrictive
Covenants; and (d) that you will notify the Company in writing if you have, or
reasonably should have, any questions regarding the applicability of the
Restrictive Covenants. You further acknowledge that by signing this
Participation Agreement, you have thereby willingly agreed to comply with the
Restrictive Covenants, and that that you were free to reject this Participation
Agreement and all benefits under the Plan with no adverse consequences to your
employment with the Company and its subsidiaries.

 

Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan.

 

Please note that you are not required to participate in the Plan, and may
decline participation in the Plan by not returning this Participation Agreement.
If you want to accept participation in the Plan, you must execute this
Participation Agreement and see that it is returned to the Company’s [●] at [●]
so that it is received no later than [Date]. This Participation Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

WABASH NATIONAL CORPORATION   ACCEPTED AND AGREED BY PARTICIPANT           By:  
  Signed:             Title:     Dated:  

 

 B-1 

 

 

EXHIBIT C
GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this [●]
day of [●], 20[●], by and between Wabash National Corporation (the “Company”)
and [●] (“Executive”).

 

1.          Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of [●], 20[●] (the “Separation Date”).

 

2.          Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company shall provide Executive with the benefits set forth in
Section 4(b) of the Wabash National Corporation Executive Severance Plan (the
“Plan”), upon the terms, and subject to the conditions, of the Plan. Executive
agrees that Executive is not entitled to receive any additional payments as
wages, vacation or bonuses except as otherwise provided under Section 4(a) of
the Plan.

 

3.          No Liability. This Release does not constitute an admission by the
Company or any of its affiliates or predecessors, or their respective officers,
directors, partners, agents, or employees, or by Executive, of any unlawful acts
or of any violation of federal, state or local laws.

 

4.          Release. In consideration of the payments and benefits set forth in
Section 2 of this Release, Executive for himself/herself, his or her heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its respective affiliates and their
respective predecessors, successors and assigns (the “Company Group”) and each
of their respective officers, directors, partners, agents, and former and
current employees, including without limitation all persons acting by, through,
under or in concert with any of them (collectively, “Releasees”), from any and
all claims, demands, actions, causes of action, costs, expenses, attorney fees,
and all liability whatsoever, whether known or unknown, fixed or contingent,
which Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation, (a)
law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Company Group’s incentive or equity compensation plans or arrangements; (e)
claims arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including without limitation under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 as amended by the
Civil Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Lilly
Ledbetter Fair Pay Act, any claim arising out of or related to any statute or
the common law of the State of Indiana, or any other foreign, federal, state or
local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Company Group or the separation of
Executive’s employment with the Company Group.

 

 C-1 

 

 

Without limiting the foregoing paragraph, Executive represents that Executive
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date Executive signs this Release. This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act. Executive acknowledges that as of the date Executive signs this Release,
Executive may have certain rights or claims under the Age Discrimination in
Employment Act, and Executive voluntarily relinquishes any such rights or claims
by signing this Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Company Group from: (i) any obligation under the Plan; (ii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plans that were vested as of the Separation Date, including the
Company’s 401(k) plan and the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended; (iii) Executive’s rights of indemnification and directors and
officers liability insurance as may be in effect as of the Separation Date; and
(iv) any rights or claims that relate to events or circumstances that occur
after the date that Executive executes this Release. In addition, nothing in
this Release is intended to interfere with Executive’s right to file a charge
with the Equal Employment Opportunity Commission or any state or local human
rights commission in connection with any claim Executive believes he or she may
have against the Releasees. However, by executing this Release, Executive hereby
waives the right to recover any remuneration, damages, compensation or relief of
any type whatsoever from the Company, its affiliates and their respective
predecessors and successors in any proceeding that Executive may bring before
the Equal Employment Opportunity Commission or any similar state commission or
in any proceeding brought by the Equal Employment Opportunity Commission or any
similar state commission on Executive’s behalf.

 

5.          Representations. Executive acknowledges and represents that, as an
employee of the Company and its affiliates, Executive has been obligated to, and
has been given the full and unfettered opportunity to, report timely to the
Company any conduct that would give rise to an allegation that the Company or
any affiliate has violated any laws applicable to its businesses or has engaged
in conduct which could otherwise be construed as inappropriate or unethical in
any way, even if such conduct is not, or does not appear to be, a violation of
any law. Executive acknowledges that a condition of the payment of the benefits
under Section 2 of this Release is Executive’s truthful and complete
representation to the Company regarding any such conduct, including but not
limited to conduct regarding compliance with the Company’s Code of Business
Conduct and Ethics, policies and procedures, and with all laws and standards
governing the Company’s business. Executive’s truthful and complete
representation, based on Executive’s thorough search of his or her knowledge and
memory, is as follows: Executive has not been directly or indirectly involved in
any such conduct, no one has asked or directed Executive to participate in any
such conduct, and Executive has no specific knowledge of any conduct by any
other person(s) that would give rise to an allegation that the Company or any
affiliate has violated any laws applicable to its businesses or has engaged in
conduct which could otherwise be construed as inappropriate or unethical in any
way.

 

 C-2 

 

 

6.          Representation of No Pending Action and Agreement Not to Sue.
Executive further agrees never to sue any Releasees or cause any Releasees to be
sued regarding any matter within the scope of this Release. If Executive
violates this Release by suing any Releasees or causing any Releasee to be sued,
Executive shall continue to be bound by the obligations of this Release and
shall pay all costs and expenses of defending against the suit incurred by the
Releasees, including reasonable attorneys’ fees, unless paying such costs and
expenses is prohibited by law.

 

7.          Right to Engage in Protected Activity. Nothing in this Release is
intended to, or shall, interfere with Executive’s rights under federal, state,
or local civil rights or employment discrimination laws (including, but not
limited to, Title VII, the ADA, the ADEA, GINA, USERRA, or their state or local
counterparts) to file or otherwise institute a charge of discrimination, to
participate in a proceeding with any appropriate federal, state, or local
government agency enforcing discrimination laws, or to cooperate with any such
agency in its investigation, none of which shall constitute a breach of the
non-disparagement or confidentiality clauses of the Plan. Similarly, nothing in
this Release prohibits Executive from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of the Company to make any such
reports or disclosures and Executive is not required to notify the Company that
Executive has made such reports or disclosures. Executive shall not, however, be
entitled to any relief, recovery, or monies in connection with any such
complaint, charge, or proceeding brought against any Releasee, regardless of who
filed or initiated any such complaint, charge, or proceeding.

 

8.          Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to conflicts of
laws principles.

 

9.          Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he or she has
been advised by the Company to seek the advice of legal counsel (at Executive’s
cost) before entering into this Release. Executive acknowledges that he or she
was given a period of [21] [45] calendar days within which to consider and
execute this Release, and to the extent that he or she executes this Release
before the expiration of the [21] [45] calendar day period, he or she does so
knowingly and voluntarily and only after consulting his or her attorney.
Executive acknowledges and agrees that the promises made by the Company Group
hereunder represent substantial value over and above that to which Executive
would otherwise be entitled.

 

 C-3 

 

 

10.         Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 15 of the Plan by
hand or overnight courier before 5:00 p.m. on the seventh day after signing this
Release, and this Release will not become effective or enforceable until such
revocation period has expired. Executive understands that if he or she revokes
this Release, it will be null and void in its entirety, and he or she will not
be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of this Release.

 

11.         Miscellaneous. This Release, together with the Plan, is the complete
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.

 

12.         Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.

 

WABASH NATIONAL CORPORATION  

EXECUTIVE

[Form of Release – Do Not Sign]

            By:   [·] Its:    

 

 C-4 

